 1    1VICOLA T. HANNA
      United States Attorney
 2    DAVID M.HARRIS
 3    Assistant United States Attorney
      Chief, Civil Division
 4
      CEDINA M.KIM
 5    Assistant United States Attorney
 6
      Senior Trial Attorney, Civil Division    `''
      JENNIFER LEE TARN,CSBN 240609
 7    Special Assistant United States Attorney
 8    Social Security Administration
            160 Spear Street, Suite 800
 9
            San Francisco, CA 94105
10          Telephone: (415)977-8825
            Facsimile: (415)744-0134
11
            Email: Jennifer.Tarn@ssa.gov
12    Attorneys for Defendant
13
                           UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORrIIA
15                              WESTERN DIVISION
16'
      LUCY RODRIGUEZ,                         ) 2:18-cv-09941-E
17
18
            Plaintiff,                        )                ]JUDGMENT

19                 v.                         )
20
      ANDREW SAUL,                            )
21
      Commissioner of Social Security,l       )
22
            Defendant.                        )
23

24
25
26
      1 Andrew Saul is now the Commissioner of Social Security and is automatically
27    substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
28    the Social Security Act,42 USC 405(g)(action survives regardless of any change it
      the person occupying the office of Commissioner of Social Security).


                                              -1-
 1         The Court having approved the parties' stipulation to remand this case
 2   pursuant to Sentence 4 of42 U.S.C. § 405(g)for further proceedings consistent
 3   with that stipulation and for entry ofjudgment for Plaintiff,judgment is hereby
 4   entered for Plaintiff.
 5                                                ,—
 6
     DATED:         ~
 7                                  HONORABLE CHARLES F. EICK
                                    iJNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12

13
14
15
16

17
18
19

20
21
22
23

24
25

26
27
28




                                            -2-
